*607Upon a Petition eor Rehearing.
(February 11, 1891.)
Luoas, President :
On petition filed for a rebearing in tliis case by counsel for appellants we have thought it best, as a ground for refusing to rehear, to set out the assignment and release upon which the affirmance of the coui’t below was based. The assignment is as follows: “State of West Virginia, Boone county. Be it known that I. L. Kessler, the person named in the foregoing option or agreement of sale, for and in consideration of the sum of one dollar, the receipt whereof is hereby acknowledged, have bargained, sold, assigned and transferred all my right, title and interest in and to the said agreement unto said Joseph I. Doran, in trust, under the terms and condition of a certain agreement between Horace J. Subers and Everett Gray, dated the ninth day of February, A. D. 1884. Witness my hand and seal, this 15th day of March, A. D. 1884. L. Kessler. [Seal.]” Witnessed by John S. Cunningham, A. A. Rock.
The release executed by Joseph I. Doran, assignee, is as follows: “Release. Know all men by these presents: Whereas, L. Kessler has since the 1st day of February, 1884, obtained certain options on tracts of land and mineral rights in Boone and Logan counties, W. Va., which options, by deed of assignment indorsed thereon, the said Kessler transferred to me in-trust under the terms and conditions of a certain agreement between Horace J. Subers and Everett Gray, dated the 9th day of February; and whereas, it appears that under the terms of the said options all the right, title and interest of the said Kessler and of myself thereunder has ceased and determined; and whereas, a number of the parties who granted the said options desire some formal acknowledgment to be placed upon record recognizing the cessation and determination of the said option: Now therefore, this writing witnesseth, that I hereby acknowledge, at the request of the said Horace J. Subers and Everett Gray, that all my right, title and interest existing under options takeu in the name of L. *608Kessler, and by Mm to me assigned in trust under the terms and conditions of a certain agreement between Horace J. Subers and Everett. Gray, dated the 9th day of February, 1884, have ceased and determined, and I hereby authorize and impower the said L. Kessler to enter such acknowledgment of record wherever the said options have been recorded, or to execute and deliver to the parties granting the said options such acknowledgment in such form as may be deemed advisable : provided, however, that no liability is entered into or recognized as existing on my part, or on the part of the said Horace J. Subers and Everett Gray, whatever, under the said options, or on account thereof, and that the said L. Kessler has in no manner, or shall in no manner, make any such acknowledgment, or enter into any obligation whereby either I or those whom I represent under said agreement shall be personally liable on any account whatever in connection with the said options or their releases therefrom. Given under my hand and seal, this 14th day of Eeb., 1888. Joseph I. DoRán. [Seal.] Witnessed by L. Kessler.”
It will be perceived that Kessler assigned all his interest to Doran, trustee, and there is not the slightest evidence in the record to indicate or tending to indicate that Kessler has the slightest present interest in this controversy. The release of Doran recites that “it appears that under the terms of the said options all the right, title and interest of the said Kessler and myself thereunder has ceased and determined,” and then proceeds to authorize and empower Kessler, who held the legal title, to enter an acknowledgment recognizing the cessation and determination of the said options.
It is earnestly contended by counsel for the appellants that this instrument is a mere power of attorney, authorizing Kessler to release such options as he might think proper. In a court of chancery, however, where the beneficial owner alonéis looked to, such a paper as this, solemnly reciting that the equitable owner has no longer any interest, and authorizing the owner of the legal title to re-convey or make a formal acknowledgment of such release or abandonment, will be looked on as quite as effectual as *609any moi’e formal acknowledgment or reconveyance of the legal title could make it.
It is furthermore earnestly urged by counsel for the appellants that there are a large number of options held under similar papers, and upon which large sums of money have been paid. We can, of course, consider nothing outside of the record. If any money has been paid since this release, how far the payment and acceptance may operate as a waiver of the release and reinstatement of the options is not for us to determine. The petition to rehear is refused.
Petition "Refused.